DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (2021/0135379) in view of Park et al. (2015/0359065).
 	Mochizuki et al. discloses a terminal (30) comprising a conductor connecting part provided to be electrically connected to a conductor of an electric wire (24 on the right hand side of Fig. 9); and a terminal connecting part provided to be electrically connected to an opposite terminal (20B), wherein a first surface 
 	Mochizuki et al. does not disclose the terminal comprising a graphene film.  Park et al. discloses a terminal (a metal composite flat wire 200, Fig. 4) comprising a graphene layer (220), having high impermeability, provided on an underlying layer to prevent the latter from being oxidized when the underlying layer is copper ([0079]).  It would have been obvious to one skilled in the art to coat/wrap the (copper) terminal (30) of Mochizuki et al. with a graphene film to prevent the same from being oxidized as taught by Park et al.  It is noted that in the modified terminal of Mochizuki et al., the graphene film is provided on at least one of an outer surface of the first surface and an outer surface of the second surface therefore the graphene film is provided on a part of the terminal (re claim 6); when the first metal material (copper) and a third metal material (aluminum, [0052]) forming the conductor of the electric wire have different ionization tendencies, the graphene film is arranged between the first surface and the conductor of the electric wire when the conductor of the electric wire is electrically connected to the conductor connecting part, and when the second metal material (copper) and a fourth metal material (aluminum) forming a surface of the opposite terminal have different ionization tendencies, the graphene is arranged between the second 
  	Mochizuki et al. also discloses that the first metal material is copper and the third metal material is aluminum (re claim 2); an electric wire with terminal according to claim 1, wherein the electric wire is connected to the terminal, wherein the conductor of the electric wire is electrically connected to the conductor connecting part (re claim 3); there is no resin being arranged across the terminal and the conductor of the electric wire for covering the terminal and the conductor (re claim 4); and an electric connection member comprising the terminal according to claim 1, wherein the opposite terminal and the terminal are connected to each other (re claim 5).

Response to Arguments
4.	Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
 	Applicant argues that Mochizuki fails to disclose the terminal fitting 30 connected to another terminal.  Examiner would disagree because Mochizuki does teach the terminal fitting 30 connected to another terminal (22 of 20B, wire 20B having conductor 22 as a terminal).

    PNG
    media_image1.png
    281
    414
    media_image1.png
    Greyscale

 	
 	Applicant argues that examiner has not provided any rationale whatsoever as to why Mochizuki’s graphene layer would be formed on the structures specified in claim 1, i.e., “on at least one of an outer surface of the first surface and an outer surface of the second surface”, “arranged between the first surface and the conductor of the electric wire when the conductor of the electric wire is electrically connected to the conductor connecting part”, and “provided to arranged between the second surface and the surface of the opposite terminal when the opposite terminal is electrically connected to the terminal connecting part."
 	Examiner would disagree.  Terminal 30 of Mochizuki is made of copper.  Park teaches that providing a graphene layer (220) on an outer surface (or on top) of a copper layer (230) to prevent the latter from being oxidized ([0079]).  Accordingly, the terminal 30 of Mochizuki is modified such that it is coated and/or wrapped with a graphene film taught by Park; and in the modified terminal of Mochizuki, the graphene is provided on at least one of an outer surface of the first 
 	Applicant argues that although Mochizuki discloses that a graphene layer 220 may be disposed on top of a nanomaterial layer 230, the reference fails to disclose any graphene layer formed on a terminal.  Examiner would disagree.  Mochizuki does not disclose a graphene layer on top of a nanomaterial layer as stated by the applicant.  Mochizuki is modified by Park to have such features.
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	In response to applicant's argument that Park is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Park is in the field of applicant's endeavor.  Specifically, the present disclosure relates to a terminal and an electric wire.  Likewise, Park is directed to terminal and electric wire ([0006]).
 	Applicant argues that Park proposes to solve a problem of oxidization of a copper wire caused by exposure to air.  On the other hand, the instant application relates to solving a problem of galvanic corrosion that is attributed from the different kind of metal members having different ionization tendencies.  Examiner would disagree.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847